Citation Nr: 0216080	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  95-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for loss of sensation 
in the legs, to include as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for a bilateral knee 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) from August 8, 1994, 
through July 14, 1999.  

5.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from July 15, 1999.  

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to November 
1991, to include a period of service in Southwest Asia from 
August 1990 to January 1990.  The veteran had additional 
reserve service in the National Guard from December 1991 to 
May 1993.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from March 1994 and March 1995 
rating actions of the RO.  In the March 1994 rating action, 
the RO denied service connection for headaches, nosebleeds, 
low back pain, and a bilateral knee disorder.  In the March 
1995 rating decision, the RO denied service connection for a 
rash in the groin area, residuals of heat stroke and loss of 
sensation in the legs.  By that same rating action, the RO 
granted service connection and assigned a 10 percent rating 
for PTSD, effective from August 8, 1994.  The veteran 
perfected a timely appeal as to each decision.   

In November 1996, the Board denied the veteran's claims of 
service connection for headaches, nosebleeds, low back pain, 
a bilateral knee disorder, a rash in the groin area, 
residuals of heat stroke and loss of sensation in the legs, 
and remanded the claim for an increased rating for PTSD.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (hereinafter, the Court).  In a 
September 1998 Memorandum Decision, the Court vacated that 
portion of the Board's November 1996 decision that denied the 
veteran's claims for service connection for loss of sensation 
in the legs, a rash in the groin area, headaches, low back 
pain, and a bilateral knee disorder and remanded the case for 
additional proceedings, to include consideration of 38 C.F.R. 
§ 3.317.  The Court dismissed the veteran's claims of service 
connection for nosebleeds and residuals of heat stroke.  

Pursuant to the Court's instructions, the Board remanded the 
case in March 1999.  

In a March 1999 rating action, the RO increased the rating 
for the veteran's service-connected PTSD to 30 percent, 
effective from August 8, 1994.  In a statement received later 
that same month, the veteran expressed continued disagreement 
with the evaluation assigned.  

In a December 1999 rating action, the RO granted service 
connection and assigned a noncompensable rating for low back 
pain, effective from January 1, 1994.  As such, the appeal 
with regard to that issue has been satisfied. 

The case was returned to the Board in July 2000 at which time 
it was noted that further development was required and it was 
remanded for a second time.  

In a July 2002 rating action, the RO granted service 
connection and assigned a noncompensable rating for tinea 
unguium, tinea cruris, effective from August 8, 1994; thus 
satisfying the appeal with regard to the claim of service 
connection for a rash in the groin area.  By that same rating 
action, the RO increased the rating for PTSD to 50 percent, 
effective from July 15, 1999.  The effect of that action has 
been to assign staged ratings for PTSD, consistent with the 
distinction noted by the Court in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The Board notes that the issue of service connection for a 
bilateral knee condition was previously considered and denied 
by the RO in a March 1992 rating decision.  As the veteran 
did not appeal that determination, it is final, and may only 
be considered upon the presentation of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 U.S.C.A. §§ 3.156, 10.302, 20.1103 (2002).  Since the 
March 1992 decision, however, VA laws and regulations that 
provide for service connection have been amended to provide 
for service connection for various undiagnosed illnesses on a 
presumptive basis.  See 38 U.S.C.A. §§ 1117, 1118 (West 1991 
& Supp. 2001); 38 C.F.R. §  38 C.F.R. § 3.317 (2002).  When a 
provision of law or regulation creates a new basis of 
entitlement to veterans benefits, as in this case, a claim 
under the new law is separate and distinct from the claim 
previously denied prior to the liberalizing law or 
regulation.  Spencer v. Brown, 4 Vet. App. 283 (1993).  In 
addition, the Court specifically noted that a remand was 
required in this case to adjudicate all of the veteran's 
claim in light of 38 C.F.R. § 3.317.  As such, de novo 
consideration of the claim is appropriate.  See Suttman v. 
Brown, 5 Vet. App. 127 (1993).   

In light procedural history, the Board has framed the issues 
on appeal as noted on the title page of this decision. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has, to the extent 
possible, been accomplished.  

2.  The veteran has been found to have numbness in the lower 
extremities; however, that finding is not a distinct 
disability, rather it has been associated with another 
condition for which service connection has previously been 
denied.  

3.  The veteran has been diagnosed with migraine headaches, 
to which his headache complaints have been attributed.  

4.  The record includes medical opinions collectively 
indicating, at the very least, a possible relationship 
between the veteran's current knee disabilities and his 
service; there is no medical evidence indicting any other 
etiology for the bilateral knee disabilities.  

5.  The rating criteria for evaluating psychiatric 
disabilities were changed during the course of this appeal.  
Neither version of the criteria is more favorable to the 
veteran.

6.  For the period August 8, 1994 through July 14, 1999, more 
than definite social and industrial impairment was not 
clinically demonstrated, nor is there competent evidence of 
occupational and social impairment with more than occasional 
decrease in work efficiency.  

7.  Since July 15, 1999, the veteran's PTSD has been 
manifested by mild to moderate.  Occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships has not been 
demonstrated, nor is there competent evidence of severe 
social and industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for numbness in the 
lower extremities, to include as due to undiagnosed illness, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001 and 
2002); 38 C.F.R. §§ 3.303, 3.317 (2001).

2.  The criteria for service connection for headaches, to 
include as due to undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001 and 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for bilateral knee 
disabilities are met.  38 U.S.C.A. §§ 101, 106, 1110, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2001).  

4.  The criteria for an evaluation in excess of 30 percent 
for PTSD for the period August 8, 1994 through July 14, 1999, 
have not been met. 38 U.S.C.A. 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001). 

5.  The criteria for an evaluation in excess of 50 percent 
for PTSD from July 15, 1999 have not been met. 38 U.S.C.A. 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal at this time, as all notification and 
development action needed to render a fair decision on each 
claim has been accomplished.

Through the March 1994 and March 1995 rating decisions, March 
1995 and November 1995 statements of the case, January 1997, 
March 1999, September 1999, December 1999 and August 2002 
supplemental statements of the case, the September 1998 Court 
decision, March 1999 and July 2000 Board remands, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits he seeks, the evidence 
which would substantiate his claims, and the evidence that 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran and his representative have 
received sufficient notice of the information and evidence 
needed to support his claims, and provided ample opportunity 
to submit information and evidence.  Moreover, because, as 
explained below, there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims.  The RO obtained VA 
outpatient treatment records from the VA medical facility 
identified by the veteran and arranged for the veteran to 
undergo VA examinations in connection with the claims, most 
recently at the request of the Board.  Thus, the Board finds 
that the RO complied with the remand request.  The Board 
notes that the veteran has not identified, and the record 
does not otherwise indicate that there exists, any pertinent 
evidence necessary for a fair adjudication of any of the 
claims that has not been obtained.  In fact, in an August 
2002 statement, the veteran reported that he had furnished 
all evidence to VA.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first directing or accomplishing 
any additional notification and/or development action .  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Each claim is 
ready to be considered on the merits.

I.  Service Connection 

Background.  The veteran served on active duty from March 
1988 to November 1991, with service in the Persian Gulf from 
August 1990 to April 1991.  His DD 214 notes his military 
occupation specialty as infantryman and his receipt of a 
Parachutist Badge.  He contends that service connection is 
warranted for the claimed conditions either on a direct basis 
or as the result of his service in the Persian Gulf.  

A careful review of the service medical records reveals that 
the February 1988 enlistment examination was essentially 
normal.  In April 1988, the veteran complained of tingling in 
his feet after standing for long periods of time; the 
diagnosis was that of athlete's foot.  In October 1989, the 
veteran complained of tailbone pain.  He was found to have a 
prominent coccyx; no fractures were found, but spina bifida 
occulta at S1 was noted.  The veteran continued to seek 
treatment for a painful tailbone.  In June 1990, the veteran 
was struck in eye with a branch and sought treatment for an 
eye injury.  He reported having double vision with pain.  The 
assessment was that of corneal abrasion and resolving 
epithelial defect.  A November 1981 entry noted that the 
veteran had landed in the trees during a parachute jump.  He 
waived his separation physical examination.  

A November private medical record notes the veteran's 
complaints of bilateral knee pain and a history of past 
injuries to both knees.  Following physical examination, the 
diagnosis was the of bilateral chondromalacia patella.  

The report of a January 1992 VA examination conducted in 
connection with the veteran's initial claim of compensation 
for other issues included the veteran's report of knee 
injuries sustained while parachute jumping and complaint of 
morning stiffness.  Diagnoses reported on the general medical 
examination included history of bilateral knee strain and 
history of coccygeal fracture with ongoing pain.  The report 
of a VA orthopedic examination conducted at that same time 
yielded diagnoses of history of bilateral knee strains, 
improved; and history of coccygeal fracture with persistent 
deformity and associated tenderness. 

In a March 1992 rating action, the RO denied service 
connection for, inter alia, a fractured coccyx, a bilateral 
knee condition and spina bifida.  

In January 1994, the veteran submitted a claim of service 
connection for, among other things, headaches and injuries to 
both knees.  In connection with that claim, the veteran 
submitted a February 1994 statement from a chiropractor who 
opined that the veteran suffered "bilateral chondromalacia 
patella most probably due to traumatic injury."

The report of a March 1994 VA examination included the 
veteran's report of a history of over 100 parachute jumps 
during service, several of which resulted in knee strain, and 
the onset of morning headaches in approximately 1990.  He 
reported being diagnosed as having cephalalgia, but there was 
no hospitalization or evaluation of the condition.  Pertinent 
diagnoses included cephalalgia, nondisplaced coccygeal 
fracture, and bilateral knee strain.  In a March 1994 rating 
action, the RO denied service connection for headaches and 
bilateral knee strain.  

In his notice of disagreement as to the March 1994 rating 
action, the veteran raised claims of service connection for 
PTSD and loss of sensation in his legs.  

The report of a January 1995 VA peripheral nerves examination 
noted the RO's request for an examination regarding 
"sensation"; however, upon questioning the veteran reported 
no knowledge of any sensation changes in any part of his 
body.  No examination was conducted.  

As noted in the Introduction, in the March 1995 rating action 
on appeal, the RO, in pertinent part, granted service 
connection for PTSD and denied claims of service connection 
for loss of sensation to the legs.  

In a November 1995 statement, the veteran indicated that he 
had misunderstood the question at the January 1995 VA 
examination and he did in fact have a loss of feeling in his 
knees and feet or a tingling feeling after sitting for a 
period of time and upon waking in the morning.  

The report of a March 1996 examination conducted for VA 
included the assessment of sensory disturbance in the lower 
extremities, which "appear[ed]" to be due to compression of 
the sciatic nerves.  The examiner noted a history of pelvic 
fracture which may predispose the veteran to this.  The 
report of June 1996 nerve conduction study of the lower 
extremities showed no abnormal findings.  Motor conduction 
velocity and sural sensory latencies were normal.  

In the Board's initial November 1996 decision, the claims of 
service connection were denied as not well grounded.  On 
appeal, the Court noted that, given the veteran's service in 
the Persian Gulf, the claims should be considered on a direct 
basis and under the provisions of 38 C.F.R. § 3.317.  With 
regard to the claimed knee disorder, the Court pointed out 
that there was medical evidence of complaints and treatment 
for a knee condition in service, medical evidence of a 
current knee condition and a statement from a chiropractor 
indicating that the veteran suffered from bilateral 
chondromalacia patella related to a traumatic injury, 
described by the veteran as involving a parachute jump in 
service.  The Court also noted the veteran's contention that, 
as a combat veteran, his claims should be considered under 
the provisions of 38 U.S.C.A. § 1154.  While the Court noted 
that the Board had not specifically addressed that provision, 
the Court further noted that the veteran had not specifically 
alleged that any of the claimed disabilities were incurred 
during combat.  As such, if the veteran did subsequently make 
such a specific allegation, the Board was to consider the 
applicability of 38 U.S.C.A. § 1154.  

Pursuant to the Court's instructions, the Board remanded the 
case in March 1999.   The report of an October 1999 
examination conducted for VA noted the veteran's complaints 
of headaches since 1994.  He indicated that the headaches 
started after he was sick with a flu-like illness for 
approximately six months.  He also reported that he was on 
numerous medications at that time, including antidepressants.  
The veteran indicated that he misses approximately 10 days of 
work per year and that most of those absences are related to 
headaches.  The veteran also reported leg numbness, mainly 
with sitting or driving.  The assessment included headaches, 
"which may relate to muscle tension."  With regard to leg 
numbness, the examiner noted that it may have something to do 
with a history of a pelvic and tailbone fracture during 
service "although this seems to be more of a predisposition 
to compression neuropathy."  

The report of a November 1999 VA examination of the spine 
noted a history of bilateral knee strain and included the 
veteran's report of "some pain...that is not incapacitating," 
when playing sports or when having to kneel down while 
working.  No diagnosis was offered.  X-ray studies of the 
knees were interpreted as normal, bilaterally.  

In a March 2000 statement, a private rheumatologist who had 
examined the veteran noted complaints of headaches; however, 
there was no pertinent diagnosis offered.  

The Board reviewed the case in July 2000 and remanded it for 
further development, to include more specific examinations. 

VA treatment records associated with claims folder subsequent 
to the remand included the report of a November 1999 VA 
Persian Gulf examination in which the veteran reported 
recurrent flu-like symptoms since 1994.  Details of his 
service in the Persian Gulf were noted.  Following 
examination, the impressions included Persian Gulf War 
environmental hazard exposures.  

The report of a March 2001 examination conducted for VA noted 
the veteran's report of headaches following an episode of the 
flu in 1994 and leg numbness which he related to a fractured 
tailbone sustained in service.  Following physical 
examination, the examiner addressed specific questioned posed 
in the Board remand and offered a diagnosis of migraines 
which started in 1994 and have persisted.  The examiner noted 
that the migraines followed a flu-like illness, but the 
examiner did not know "that there is any way to define a 
causative association with that."  As for the leg numbness, 
the examiner opined that the numbness is related to the 
veteran's tailbone fracture; there was no pathologic 
condition otherwise causing the numbness.  

A May 2002 VA examination of the veteran's knees included a 
review claims folder and recitation of the veteran's 
pertinent history, included knee injuries sustained while 
parachuting.  Following examination, the diagnosis was that 
of bilateral knee pain that is likely very mile 
patellofemoral pain syndrome.  In response to specific 
questions posed in the remand, the examiner opined that the 
veteran's knee symptoms are attributable to patellofemoral 
syndrome.  Although it is likely that the veteran would have 
developed these symptoms independent of service, it was 
"also likely that they were heralded or brought on more 
rapidly" by injuries sustained in service.  Further testing 
was to be conducted for rheumatoid arthritis and other 
inflammatory disorders.  In a June 2002 addendum, the 
examiner reviewed the test results and noted that although 
they did not completely rule out any inflammatory process, 
the results did "speak[ ] against" any inflammatory process 
as the cause of the problem.  

Analysis.  In general, service connection may be established 
for a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

In the present case, the veteran contends that he suffers 
from a loss of sensation in the legs, headaches and bilateral 
knee disorders as a result of service, to include his period 
of service in the Southwest Asia Theater of operation.  He 
claims that his leg numbness and headaches are manifestation 
of chronic disability due to undiagnosed illness.  The 
September 1998 Court decision noted the veteran's assertions 
regarding the application of 38 U.S.C.A. § 1154(b) regarding 
the acceptance of certain lay evidence in support of a claim 
of service connection for a combat veteran and directed the 
Board to consider that statute if the veteran specifically 
claimed that his disabilities were incurred in combat.  The 
veteran has not made such specific allegations, thus, the 
Board will limit its consideration of the claims of service 
connection to the theories of direct causation and as due to 
undiagnosed illness.  

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; signs or symptoms involving the 
respiratory system; or sleep disturbances.  The chronic 
disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006, and must 
not be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(b).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  The veteran in the instant 
case did serve in the Southwest Asia Theater of operations 
during the Persian Gulf War.  

Loss of sensation legs.  Although there is evidence that the 
veteran suffers leg numbness, the Board finds that service 
connection under is not warranted on a direct basis or as the 
manifestation of an undiagnosed illness.  The single 
complaint of tingling in the feet during service was related 
to a diagnosis of athlete's foot.  Post-service medical 
records include a March 1996 diagnosis ascribing the lower 
extremity sensory disturbance to a compression of the sciatic 
nerves and noting a history of pelvic fracture in service.  
An October 1999 examination also noted the possibility of a 
connection between those complaints and the history of 
tailbone fracture during service.  The March 2001 VA 
examination conducted pursuant to the Board's remand 
instructions specifically noted that the veteran's leg 
numbness was related to the tailbone fracture and there was 
no pathologic condition otherwise causing those complaints.  

Based on a review of the record, the Board finds that the 
complained-of leg numbness is not a distinct disability, 
rather it has been attributed to a specific condition (a 
fractured tailbone) for which service connection has already 
been denied.  As there is no distinct disability and the 
symptom complained of has been attributed to a nonservice-
connected disability, service connection is precluded on a 
direct basis and as due to an undiagnosed illness.  

Headaches.  The Board finds that, similarly, service 
connection is not warranted for headaches.  Although there 
was a complaint of headache during service and no diagnosis 
was offered, the currently claimed symptoms have been 
attributed to a known clinical diagnosis, that is, migraines.  
The veteran has consistently told examining physicians that 
his headaches began in 1994, following a flu-like illness.  
The examinations conducted subsequent to the prior remands 
included the examiners' recitation of that history and in the 
most recent examination, the examiner opined that there was 
no way to define a causative association between the migraine 
headaches and the reported flu-like illness.  Because the 
veteran's headache complaints have been attributed to a known 
clinical diagnosis, service connection under the provisions 
of 38 U.S.C.A. § 1117 is precluded.  As the migraine 
condition has not been attributed to service, service 
connection on a direct basis is denied.  

The veteran is competent to offer statements that he 
experiences loss of sensation in the legs and headaches; 
however, as a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter, such as whether he 
does, in fact, suffer from any chronic disability manifested 
by those symptoms or on causation.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As the 
claimed conditions have been attributed to a known diagnosis 
and to a nonservice-connected disability, service connection 
is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine, but finds that the competent evidence 
neither supports any finding nor is in relative equipoise on 
the questions of whether the veteran currently suffers from 
any chronic disability resulting from undiagnosed illness 
that is manifested by loss of sensation in the legs or 
headaches.  Furthermore, the preponderance of the evidence if 
against the claims of service connection on a direct basis.  
Accordingly, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

Bilateral knee disorder.  As noted in the Court decision, in 
September 1998 the evidence of record included treatments and 
complaints of a knee condition in service, medical evidence 
of a current knee disability and a medical opinion relating 
the current complaints to an in-service injury described by 
the veteran.  

Based on a review of the record, the Board finds that a grant 
of service connection for a bilateral knee disability is in 
order.  The opinion offered at the most recent VA 
examination, in response to specific questions posed by the 
Board, was that the veteran was suffering patellofemoral 
syndrome "likely" to have been caused by injuries sustained 
in service.  Although that opinion noted that the veteran may 
have eventually developed similar symptoms by virtue of 
ordinary activities, the examiner also noted the effect of 
the veteran's service in the development of the condition.  
The Board notes that the service medical records do include 
one entry of a right knee pain following a parachute jump and 
the veteran had consistently related a history of knee pain 
following a history of more than 100 parachute jumps.  The 
Board finds that the lay evidence credibly establishes the 
occurrence of bilateral knee injuries.  

The May 2002 examiner affirmatively established a 
relationship between the in-service injury and current 
disability (apparently, based upon the veteran's reported 
history) to the effect that there was a possibility that the 
current bilateral knee complaints were related to service.  
The February 1994 statement from the veteran's treating 
chiropractor related the current complaints to traumatic 
injury.  The Board finds that, collectively, these opinions 
establish, at the very least, the possibility of relationship 
between the veteran's bilateral knee disabilities and his in-
service complaints.  Significantly, there is no contrary 
medical evidence of record (i.e., medical evidence indicating 
any other etiology for the bilateral knee disabilities).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In view of the foregoing, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the criteria for service 
connection for bilateral knee disabilities are met.

II.  Increased Rating

Background.  In August 1994, the veteran submitted a claim of 
service connection for PTSD.  He was afforded a VA 
examination in December 1994 at which time his pertinent 
history was reviewed.  On mental status examination, he was 
friendly, cooperative and alert as to time, place and person.  
There was a slight indication of possible mild depression and 
some anxiety.  There was no evidence of a thought disorder.  
The veteran denied hallucinations and delusions.  His recent 
and remote memory was intact.  The examiner noted that the 
veteran appeared to have some symptoms of PTSD and symptoms 
of generalized anxiety disorder.  The examiner opined that 
the symptomatology was not severe, the PTSD was mild to 
moderate in severity and "mild to moderate on his 
employability and in personal relationships."  The diagnosis 
was that of mild PTSD.  In the March 1995 rating action 
presently on appeal, the RO granted service connection for 
PTSD and assigned a 10 percent rating, effective from August 
8, 1994.  

When the Board initially reviewed the veteran's appeal in 
November 1996, it noted that the RO had not had the 
opportunity to consider recent substantive changes to the 
rating criteria and a remand was necessary.  

The veteran was afforded a VA examination in September 1998 
at which time he reported that he experiences nightmares and 
flashbacks related to service.  He complained of depression 
and psychological symptomatology and indicated that he made 
efforts to avoid situations that may arouse recollections of 
combat trauma.  On mental status examination, the veteran was 
well oriented, able to follow goal ideas without disruption.  
There was no evidence of any tangential thinking or any 
underlying psychotic thought process.  Delusions, 
hallucinations and suicidal ideations were absent.  Affect 
showed mild to moderate depression and moderate anxiety and 
reactiveness.  Mood appeared somewhat fluctuating throughout 
the interview.  The examiner noted a moderate predisposition 
to worrying and obsessive thinking.  Insight was partially 
impaired.  

The examiner summarized the veteran's psychological profile 
as consistent with PTSD and an accompanying mood disturbance.  
PTSD symptoms were noted to include frequent nightmares and 
flashbacks, avoidance of precipitation of trauma related 
memories, sleep pattern disturbance and hypervigilance.  The 
examiner commented that the effect of the active 
psychological problems is seen more in the veteran's 
interpersonal relationships than it is in employment.  The 
diagnoses included PTSD, chronic, moderate severity and 
bipolar disorder, mild to moderate, secondary to PTSD.  The 
examiner assigned a Global Assessment of Functioning score of 
60 to 65.    

In a March 1999 rating action, the RO considered the recent 
VA examination and increased the rating for PTSD to 30 
percent, effective from August 8, 1994, the effective date of 
the grant of service connection.  

The veteran continued to disagree with the evaluation 
assigned and was afforded another VA examination in July 
1999.  The veteran complained of flashbacks, nightmares, 
moderate depression and hypervigilance.  He report that he 
has been employed since 1996 at an electric company.  On 
mental status examination, the veteran was noted to quite 
anxious and ill at ease.  He was clear and coherent and 
oriented in all spheres.  He had no abnormal thought process.  
He denied any hallucinations, delusions and abnormal impulses 
as well as suicidal or homicidal ideations.  The examiner 
noted that the veteran had appropriate behavior and no 
indication of any ritualistic or impaired impulse control  
His memory and recall was quite impaired, with decreased 
short-term recall, but good long-term recall.  The veteran 
displayed adequate attention and concentration and appeared 
to have no organic brain process.  He admitted to having 
sleep impairment and recurring nightmares.  His mood was 
appropriate to the situation.  

The diagnoses included PTSD, mild to moderate in severity, 
prolonged and bipolar disorder, mild to moderate.  The 
examiner assigned a GAF score of 60.  The examiner noted that 
the veteran had continuing recurrent and intrusive 
recollection of war events and efforts to avoid those thought 
precipitates intense psychological distress leading to 
physiological reactivity.  The veteran was noted to 
experience estrangement from others and to have sleep 
problems.  The examiner also noted a mood disturbance, but 
could not definitively state whether that was also related to 
service.  The examiner noted that the veteran continued to 
have difficulty managing stress brought on by his war 
experience.  

VA treatment records associated with the claims folder 
include an April 1998 chart entry noting the veteran's report 
that he "continues to do well."  Employment was "great," 
and his mood had leveled out.  The assessment was chronic 
PTSD, dysthymia, improved.  

A November 1998 entry noted that the veteran had not been 
seen since April but returned to counseling when his employer 
suggested his actions were showing depressed moods and memory 
loss.  The assessment was mild PTSD.  

A December 1998 chart extract referable to a psychiatric 
visit noted the veteran's prior history.  His current mood 
was "nearly" euthymic.  The assessment was that of chronic 
depression, resolved on maintenance medication and PTSD.  The 
psychiatrist assigned a GAF score of 70.  

The report of a May 2002 VA orthopedic examination included 
the veteran's report that he was currently working full time.  

In a July 2002 rating action, the RO increased the rating for 
PTSD to 50 percent, effective from July 15, 1999, the date of 
the most recent VA examination.  

Analysis.  The veteran contends that the service-connected 
PTSD is more severe than the current rating, assigned 
following the initial grant of service connection, indicates.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has made a distinction, however, where, as 
here, the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson, 12 Vet. App. at 126.  In the 
present case, the RO has assigned staged ratings for PTSD, 
consistent with the Court's decision in Fenderson.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

As noted in the November 1996 remand, VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, 
effective November 7, 1996.  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV).  61 Fed Reg. 52,700 (1996) (codified at 38 C.F.R. § 
4.125 (2000)).  The new criteria for evaluating psychiatric 
disabilities were codified at the newly designated 38 C.F.R. 
§ 4.130.  The new rating criteria are sufficiently different 
from those in effect prior to November 7, 1996.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas, 1 Vet. App. at 312. 

Thus, the Board will proceed to analyze the veteran's claim 
for increase under both sets of criteria to determine if one 
is more favorable to him. See VAOGCPREC 3-2000; 65 Fed.Reg. 
33422 (2000).  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id. 

Under the rating criteria in effect prior to November 7, 
1996, a 30 percent rating was for assignment where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was for consideration where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; or when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
applicable where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired; or when psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  Finally, a 
100 percent rating was applicable where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or where 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulted in profound retreat from mature 
behavior; or where the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The three criteria for a 100 percent 
criteria were independent of one another, and only one needed 
to be met in order to award a 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Under the revised rating criteria, a 30 percent rating is for 
assignment in cases where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

In evaluating the veteran's disability under the old 
criteria, important determinants of disability are time lost 
from gainful work and a decrease in work efficiency.  See 
generally, 38 C.F.R. § 4.129 (1996).  Under the new 
regulatory scheme, consideration is given to the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (2001).

Entitlement to an evaluation in excess of 30 percent for PTSD 
from August 8, 1994, through July 14, 1999.  Based upon a 
review of the evidence, the Board finds that an increased 
rating is not warranted under either the old or new rating 
criteria for the period from August 8, 1994, through July 14, 
1999.  In this respect, the Board finds that there is no 
evidence demonstrating that the veteran's symptoms resulted 
in occupational and social impairment, with reduced 
reliability and productivity.  Moreover, there is no evidence 
demonstrating that the veteran's symptoms resulted in 
difficulty in establishing and maintaining effective work and 
social relationships to the extent contemplated in the 
criteria for at least the next higher, 50 percent rating.  

To illustrate, the Board notes that the December 1994 VA 
examination included the examiner's comment that the effect 
of the PTSD symptoms on the veteran's employability and 
personal relationships was mild to moderate.  No GAF score 
was assigned at that time.  The September 1998 VA examination 
included the examiner's observation that the PTSD symptoms 
affected the veteran's personal relationships more than his 
ability to work.  The examiner assigned a GAF score of 60 to 
65, which is indicative of moderate to mild symptoms.  The 
GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  Pursuant to the DSM-IV, a GAF from 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

In view of the foregoing, the Board finds that the type, and 
frequency or extent of the veteran's symptoms, during the 
period August 8, 1994, through July 14, 1999, are more 
consistent with the currently assigned 30 percent evaluation, 
and do not more nearly approximate the criteria for at least 
the next higher, 50 percent rating under either set of rating 
criteria.  It logically follows, then, that the criteria for 
the 70 percent or 100 percent evaluations are, likewise, not 
met.  Therefore, an increased rating for PTSD is not 
warranted for the time period in question.  Furthermore, as 
the 30 percent evaluation assigned during this time period is 
representative of the greatest extent of impairment shown, 
the Board finds no basis for assignment of a staged rating 
during that time period.  See Fenderson, 12 Vet. App. at 126.  
As the preponderance of the evidence is against the claim for 
increase, the "benefit of the doubt" doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55-57. 

Entitlement to an evaluation in excess of 50 percent for PTSD 
from July 15, 1999.  As noted, the RO assigned the 50 percent 
rating effective the date of the most recent VA examination.  
Based upon a review of the evidence, the Board finds that an 
increased rating is not warranted under either the old or new 
rating criteria for the period from July 15, 1999.  

In July 1999, the VA examiner characterized the veteran's 
PTSD as mild to moderate in severity and assigned a GAF score 
of 60, indicative of moderate symptoms.  Pursuant to the DSM-
IV, a GAF from 51 to 60 indicates some moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The examination did not show any evidence of 
suicidal ideation, obsessional rituals, intermittently 
illogical speech, near-continuous panic or depression, 
impaired impulse control or any other symptoms considered to 
warrant a 70 percent rating under the revised rating 
criteria.  Similarly, the evidence does not show that the 
veteran's ability to maintain personal relationships or 
retain employment is severely impaired, such that a 70 
percent rating would be warranted under the old rating 
criteria.  The veteran's symptoms were primarily nightmares, 
flashbacks and intrusive thoughts.  The veteran was noted to 
be employed.  In addition, the report of a May 2002 VA 
orthopedic examination included the veteran's report that he 
was working full-time.  

The Board notes that the veteran has been diagnosed as having 
a mood disorder, of mild to moderate severity as well as 
PTSD; however, the examiner commented that additional 
information would be necessary in order to determine whether 
that condition was separate from the PTSD.  While there is no 
medical opinion separating the effects of the veteran's 
service-connected PTSD from the nonservice-connected bipolar 
disorder, even when the symptoms of both are contemplated as 
service connected, Mittleider v. Brown, 11 Vet. App. 181 
(1998), no more than a 50 percent rating is warranted in 
light of such findings as the July 1999 assignment of a GAF 
score of 60, VA treatment records characterizing the 
veteran's PTSD as mild, with a GAF score of 70 and the 
veteran's self-report that he continues to work full-time.  

In evaluating the veteran's PTSD, the Board has reviewed the 
nature of the original disability and finds that at no time 
since July 15, 1999, has there been evidence of disabling 
effects related to the veteran's PTSD which would warrant 
assignment of a rating in excess of 50 percent under either 
the old or new rating criteria.  Similarly, the criteria for 
70 percent or 100 percent ratings are not met.  Hence, a 
staged rating for a portion of the term in question is not 
warranted.  As the preponderance of the evidence is against 
the claim for increase, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-57. 


ORDER

Service connection for loss of sensation in the legs, to 
include as due to undiagnosed illness, is denied.

Service connection for headaches, to include as due to 
undiagnosed illness, is denied.

Service connection for bilateral knee disorders is granted.

An evaluation in excess of 30 percent for PTSD from August 8, 
1994, through July 14, 1999, is denied.  

An evaluation in excess of 50 percent for PTSD from July 15, 
1999 is denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

